TRIAL COURT OFFICIAL'S
          REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                                                       TYLER, TEXAS
Court of Appeals No. (If known):    12-15-00047-CV                                3/27/2015 4:30:29 PM
                                                                                       CATHY S. LUSK
Trial Court Style: EDWIN N. HEALEY vs. E. PETER HEALEY, ET AL                              Clerk



Trial Court & County: Henderson County, Texas Trial Court No.: 2014C-0638

Date Trial Clerk's Record Originally Due:      03/30/2015

Date Court Reporter's/Recorder's Record Originally Due:

Anticipated Number of Pages of Record: 200-300

I am responsible for preparing a record in this appeal but I am unable to file the record by the original due
date for the following reason/s: (Check all that apply - attach additional pages if necessary.)


      to the best of my knowledge, the Appellant has made no claim of indigence and has failed to either
       pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record: Clerk of the 173rd district court, pulling
files, attending court and working off files from court.



      Other. (Explain.):


I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 04/15/15, and I
hereby request an additional 15 days within which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel for
all parties to the trial Court's judgment or order being appealed. I further certify by my signature below that
the information contained in this notice is true and within my personal knowledge.

03/27/2015                                       /s/ Amanda Anthony
Date                                                  Signature

903-677-7244                                    Amanda Anthony

Office Phone Number                            Printed Name

_manthony@co.henderson.tx.us                          Deputy Clerk
E-mail Address (if available)                                Official Title
Trial Clerk's/Court Reporter's Request for Ext/12th CA-CsL/Tyler/12-3-97/Rev.5-3-2001
TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:

        Certificate requirements. A certificate of service must be signed by the person who made the service
        and must state:

        (1) the date and manner of service;
        (2) the name and addresses of each person served; and
        (3) if the person served is a party's attorney, the name of the party represented by that attorney.


The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE(S):



Name: Mark J. Healey                                         Name: Roy Killen



Address: 24625 Knox Rd.                                      Address:              104     South       Main    St.



Marshall, Mo. 65340-9552                                     104 South Main St., Burleson, Tx. 76028



Phone no.: 660-886-6538                                      Phone no.: 817-447-0053



Attorney for: Pro Se                                        Attorney for: Edwin Healey




Lead Counsel for APPELLANT(S):                               Lead Counsel for APPELLEE(S):

Name:                                                        Name:

Address:                                                     Address:



Phone no.:                                                   Phone no.:
Attorney for:                     Attorney for:



Additional information, if any: